department of the treasury internal_revenue_service washington d c date number release date tl-n-581-96 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service division cc dom fs subject an attempt to eliminate bad_debt deductions for partially worthless_debt on an amended_return this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x country country country r s date date date date date date date date year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei issues in general whether x is entitled to amend its federal_income_tax return for the year fiscal_year to eliminate previously claimed bad_debt deductions attributable to loans to country country and country whether x can eliminate a deduction for partially worthless_debt in year in order to increase its loan basis in a subsequent taxable_year whether x can rely on the seven year statute_of_limitations provided in sec_6511 in order for its amended_return for the year fiscal_year to be deemed timely filed whether x can revoke the elections made on its original return to deduct partially worthless_debt for the year fiscal_year whether x has improperly attempted to change its method_of_accounting under sec_446 whether x has properly employed the net_operating_loss_carryback and carryover rules under sec_172 conclusion sec_1 x may not change the year in which it deducted partially worthless_debt in order to increase its loan basis in a subsequent year because x already claimed a deduction on its original return for year pursuant to sec_1_166-2 the seven year limitation period under sec_6511 cannot be applied to allow x to timely file an amended_return for the year fiscal_year to eliminate the bad_debt deduction that x previously claimed for partially worthless_debt for country country and country because sec_6511 is only applicable where a taxpayer’s bad_debt deduction is either increased or the bad_debt is discovered after the filing of the original return x could also be prohibited from filing an amended_return pursuant to the doctrine_of_election because x had a choice between two or more alternatives and x communicated its choice to the service when its original return was filed for the year fiscal_year with the election to claim a deduction for partially worthless_debt x has improperly changed its method_of_accounting under sec_446 x properly employed the net_operating_loss_carryback and carryover rules under sec_172 for the partially worthless_debt at issue because the bad_debt deductions were made pursuant to sec_166 but only to the extent of allowable losses as explained herein facts x is a foreign bank operating a branch office in the united_states during year x computed the amount of its bad_debt deduction for partially worthless_debt on the basis of allocated transfer risk reserve atrr schedules established by united_states federal bank regulators for domestic banks pursuant to atrr schedules x established and maintained atrrs on its united_states books in the amounts of r s and s of the outstanding principal balances on loans to country country and country respectively on date x filed its federal_income_tax return form 1120f for year and claimed bad_debt deductions for loans to country country and country in the amounts of dollar_figurea dollar_figureb and dollar_figurec respectively for a total of dollar_figured in date x filed its federal_income_tax return for year fiscal_year and reported a gain from the sale of the loan to country on date the service began auditing x’s returns for the year through year fiscal years and accepted x’s bad_debt deductions the service completed this audit on date in date x filed its federal_income_tax return for the year fiscal_year and reported a gain from a taxable restructuring of the loan to country and a loss from the sale of the loan to country x also claimed a bad_debt deduction in the amount of dollar_figuree on its return for the year fiscal_year and elected in the return for year fiscal_year to carryback a portion of the year bad_debt_loss to the year fiscal_year on date the service began auditing x’s returns for the year through year fiscal years x filed an amended_return for the year fiscal_year on date three days before the statute of limitation pursuant to sec_6511 expired on date in its amended_return x eliminated the bad_debt deductions that it had previously claimed in the original return for partially worthless_debt for the loans to country country and country the elimination of these bad_debt deductions did not create an overpayment and additional taxes were not owed for the year fiscal_year the elimination of the bad_debt deductions for year however increased x’s bases in the loans and resulted in substantial losses from the sale and restructuring of the loans to country and country this gave x a net_operating_loss for the year fiscal_year in the amount of dollar_figuref rather then dollar_figureg as originally reported x’s potential bad_debt carryback of dollar_figuree from year to year was initially limited to a net_operating_loss of dollar_figureg however because of the amended_return for year the net_operating_loss for year was increased to dollar_figuref thereby allowing x to carryback the entire bad_debt of dollar_figuree to the year fiscal_year x’s original year potential net_operating_loss carryforward of dollar_figureh was due to expire in the year fiscal_year pursuant to the amended_return for year however a net_operating_loss of only dollar_figurei would be due to expire in the year fiscal_year x used the specific charge off method for debts in the year through year fiscal years x carried its net operating losses for the partially worthless_debt back and forward using the calculation set forth in sec_172 law and analysis bad_debt deduction sec_166 provides that when satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the part charged off within the taxable_year as a deduction sec_1_166-2 provides that in determining whether a debt is worthless in whole or in part the district_director will consider all pertinent evidence including the value of the collateral if any securing the debt and the financial condition of the debtor for a united_states bank under revrul_84_94 1984_1_cb_34 the portion of international loans that are subject_to an atrr are conclusively presumed to be worthless under sec_1_166-2 revrul_84_94 was published prior to sec_1_166-2 which provides the same conclusive_presumption for banks making a conformity_election revrul_92_14 1992_1_cb_93 superceded revrul_84_94 by holding that the portion of international loans held by a bank that are subject_to an atrr because banks would be directed by their supervisory authority to charge this portion to an atrr if the banks did not charge against the bank's allowance for possible loan losses are treated as debt charge offs in obedience to a specific order of the bank's supervisory authority for purposes of the conclusive presumptions under sec_1_166-2 and sec_1_166-2 in general a foreign bank is not subject_to an atrr requirement of united_states bank regulators because it is not a banking institution for purposes of the international lending supervision act of publaw_98_181 97_stat_1153 and implementing regulations therefore x’s bad_debt deductions for partially worthless_debt were not eligible for the conclusive_presumption of worthlessness under sec_1_166-2 accordingly revrul_92_14 1992_1_cb_93 and revrul_84_94 1984_1_cb_34 which deal with atrrs are inapplicable to x however if from all the facts and circumstances the district_director is satisfied that a debt is partially worthless under sec_1_166-2 and b and the debt has been properly charged off under sec_1_166-3 then the deductions for partially worthless_debt may be appropriate the district_director may consider an atrr schedule as evidence of partially worthless_debt other information may be considered as well such as the treatment of the debt by the regulators of the foreign home_office the district_director may also consider x’s established and maintained atrr as a specific reserve to the extent it satisfies the charge off requirements see 34_tc_416 pincite acq 1960_2_cb_4 a case in which the court concluded that a proper charge off was made when the book entries were limited to specific debts a specific reserve and the entries were intended to accomplish a charge off and were described in terms indicating a sustained loss rather than an anticipated loss in the one specific account if the district_director is satisfied that x has properly charged off its bad_debts for purposes of sec_166 x must likewise treat the bad_debts as charged off for all purposes under sec_1_882-5 note the requirements of sec_166 necessarily require consistent treatment of the debt by the united_states branch and the foreign home_office sec_166 does not permit a taxpayer to arbitrarily chose the year in which to deduct a worthless_debt see 571_f2d_11 ct_cl the regulations permit under limited circumstances a taxpayer to elect to defer claiming a deduction for a debt currently charged off on its books_and_records when the charge off is in obedience to a specific order or the regulator confirms in writing that the charge off would have been subject_to a specific order a subsequent deduction is permitted only to the extent a debt actually becomes wholly or partially worthless in the subsequent year in which the deduction is claimed sec_1_166-2 in this case x could not meet the requirements in sec_1_166-2 for a deduction of partially worthless_debt in a year subsequent to year because x previously charged off the debt and claimed a deduction for the partial worthlessness in its original return for year we have no information that the debt became wholly or partially worthless in a year subsequent to the charge offs in addition the charge off was made neither in obedience to a specific order nor pursuant to a regulator’s written confirmation that the charge off would have been subject_to a specific order based on sec_166 and the regulations x may neither deduct the partially worthless_debt attributable to the year fiscal_year in under sec_1_166-2 if a bank or other corporation subject_to sec_1_166-2 does not claim a deduction for the partially or totally worthless_debt in its return for the taxable_year in which the charge off takes place but claims the deduction for a later taxable_year then the charge off in the prior taxable_year shall be deemed to have been involuntary and the deduction under sec_166 shall be allowed for the taxable_year for which claimed provided that the taxpayer produces sufficient evidence to show that i the debt became wholly worthless in the later taxable_year or became recoverable only in part subsequent to the taxable_year of the involuntary charge off as the case may be and ii to the extent that the deduction claimed in the later taxable_year for a debt partially worthless was not involuntarily charged off in prior taxable years it was charged off in the later taxable_year the year fiscal_year nor may it restore its basis in the debt for any year subsequent to the year fiscal_year statute_of_limitations pursuant to sec_6511 generally a taxpayer may file a claim_for_refund within three years after the return was filed or two years after the tax was paid whichever is later sec_6511 several provisions in sec_6511 create special limitation periods that are applicable to federal_income_tax x alleges that sec_6511 allows a taxpayer to amend its return and change taxable_income relating to bad_debt deductions within seven years of the timely filed federal_income_tax return sec_6511 states if the claim for credit or refund relates to an overpayment_of_tax imposed by subtitle a on account of- a the deductibility by the taxpayer under sec_166 or sec_832 of a debt as a debt which became worthless or under sec_165 of a loss from worthlessness of a security or b the effect that the deductibility of a debt or loss described in subparagraph a has on the application to the taxpayer of a carryover in lieu of the 3-year period of limitation prescribed in subsection a the period shall be years from the date prescribed by law for filing the return for the year with respect to which the claim is made if the claim for credit or refund relates to an overpayment on account of the effect that the deductibility of such a debt or loss has on the application to the taxpayer of a carryback the period shall be either years from the date prescribed by law for filing the return for the year of the net_operating_loss which results in such carryback or the period prescribed in paragraph of this subsection whichever expires the later in the case 980_f2d_1098 7th cir the taxpayer and its subsidiaries timely filed its consolidated_return reporting bad_debts and a net_operating_loss the taxpayer in indiana national corp later filed an amended_return that reduced the bad_debt deduction and increased the net_operating_loss in indiana corp applied for a tentative refund for stating that it had carried back to and its net_operating_loss and unused investment_credit relating to indiana corp filed a second tentative_refund_claim for stating that it had carried back to an unused investment_credit freed up by the net_operating_loss_carryback from to indiana corp however did not submit the amended returns for and until it then filed an amended return showing a slightly lower net_operating_loss than reported on its original return the government argued in indiana national corp that the refund claims relating to and were time barred under sec_6511 and a instead of the seven year limitation period of sec_6511 because the taxpayers’ bad_debt deductions decreased since the filing of their original return and the effect of the decreased deductions on the taxpayers’ application of the carryback did not cause an overpayment for which they are entitled to a refund the court agreed with the government holding that unless a taxpayers’ bad_debt deduction is newly discovered or increased after the original filing the effect of the deduction on the application of a carryback cannot account for an overpayment and the limitation period under sec_6511 does not apply id this interpretation is further supported by the legislative_history of sec_6511 and revrul_55_523 1955_2_cb_497 the house report of the session that enacted i r c b the forerunner of sec_6511 explained the need for the statute in order to protect a taxpayer for whom later evidence discloses a miscalculation about the year in which a debt becomes worthless h_r rep no 77th cong 1st sess reprinted in 1942_2_cb_372 the 7-year period was designed to prevent possible prejudice to those taxpayers whose otherwise legitimate deduction might be placed in jeopardy by the general 3-year period no such risk extends to a taxpayer whose bad_debt deduction is taken on the original return for the year 681_f2d_774 cl_ct revrul_55_523 also expressly limits the applicability of sec_6511 to situations in which the bad_debt deduction is newly discovered or increased indiana national corp pincite in the case at issue x took bad_debt deductions for the loans to country country and country in the original return for the year fiscal_year which was filed with the service on date in x’s amended_return for year x is eliminating or reducing the bad_debt deduction for year thus x is not attempting to deduct newly discovered or increased bad_debts in addition to those bad_debts deducted in the original return for year therefore the effect of x’s elimination or reduction of the bad_debt deduction cannot account for an overpayment and the limitation period under sec_6511 does not apply doctrine_of elections the doctrine_of_election was first developed in the case 304_us_191 in pacific national co the taxpayer had the option to treat certain income under either the deferred payment or the installment_method it reported the income using one method and later sought a refund based on a computation under the other method the supreme court held that change from one method to the other would require recomputation and readjustment of tax_liability for subsequent years and impose burdensome uncertainties upon the administration of the revenue laws there is nothing to suggest that congress intended to permit a taxpayer after expiration of the time within which return is to be made to have his tax_liability computed and settled according to the other method id pincite under the doctrine_of_election the general_rule is that a taxpayer who elects a proper method of reporting may not later revoke or change that election and substitute another albeit correct method a taxpayer who makes a conscious election may not without the consent of the commissioner revoke or amend the election merely because events do not unfold as planned hodel v commissioner tcmemo_1996_348 stated another way once the taxpayer makes an elective choice he is stuck with it 78_tc_1093 this is particularly true where an election is affirmatively made in a timely filed return and where the benefits of the election are reflected on the return as prepared and filed by the taxpayer 65_tc_113 the doctrine_of_election also applies in cases where the taxpayer attempts to eliminate an election rather then substitute an election with an alternative election the taxpayer having elected to avail himself of the provision of the statute which he had a right to do could not thereafter withdraw the election without the permission of the commissioner we are not dealing with a situation where the taxpayer desires to correct errors or miscalculations in his original return here it is sought to change the basis upon which taxes for different years will be computed it is a case where the election made by a taxpayer later results in a disadvantage to him he cannot at this later date disavow that election 180_f2d_707 10th cir the doctrine_of_election is an equitable doctrine predicated upon the policy concerns that allowing the taxpayer to make a new election on an amended_return places an undue administrative burden upon the commissioner’s enforcement of the tax law particularly when the new method chosen requires a recalculation of tax_liability for several taxable years or for other taxpayers often has the effect of enlarging the time for filing a return to include the period of limitation for refund claims prejudices the government’s revenue interests by permitting the taxpayer to have the benefit of hindsight in choosing the most advantageous method of reporting and may undercut the equity and fairness of the tax system by treating similarly situated taxpayers differently see 311_us_55 304_us_191 346_f2d_1016 9th cir the doctrine_of_election consists of the following elements there must be a free choice between two or more alternatives and there must be an overt act by the taxpayer communicating the choice to the commissioner 83_tc_255 courts however have recognized a limited number of exceptions to the doctrine_of_election 83_tc_255 a material mistake of fact may be an exception to the doctrine_of_election id situations in which a material mistake of fact may allow a taxpayer to revoke an election are the amended_return was filed prior to the date prescribed for filing a return the treatment of the contested items in the amended_return was not inconsistent with his treatment of the item in his original return or the treatment of the item on the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return 65_tc_113 however mere oversight poor judgment ignorance of the law misunderstanding of the law unawareness of the tax consequences of making an election miscalculation and unexpected subsequent events have all been held insufficient to mitigate the binding effect of elections made under a variety of provisions of the code 55_tc_468 the principles of the doctrine_of_election have a long and consistent application to the deductions for bad_debts under sec_166 for example in security-first national bank of los angeles v commissioner b t a p-h dec the court stated there is no authority to rescind a deduction for a voluntary partial charge off in order to permit a deduction in a subsequent year see also first national bank of montoursville pa v commissioner 1_tcm_602 in the case at issue x meets both of the necessary elements for the doctrine_of_election first x had a choice between two or more alternatives x could have taken a bad_debt deduction for partially worthless_debt on the year return or x could have waited to take the bad_debt deduction once the debt had become totally worthless in a subsequent year or had become recoverable in part subsequent to the year of the charge off second there was an overt act manifesting x’s choice to the commissioner on x’s return for year x claimed deductions for the bad_debts for the loans to country country and country in the case at issue x would not qualify for one of the limited exceptions to the doctrine_of_election it appears that x’s reason for changing its election is that x now sees with hindsight that it is more advantageous for x to not claim bad_debt deductions because x can get a large refund if the bases of the loans are increased instead this is precisely one of the policy reasons behind the doctrine_of elections therefore x may not revoke x’s election to claim the bad_debt deductions without the approval of the commissioner it is in the service’s discretion as to whether the service will approve or accept an amended_return there is no statutory authorization for the filing of an amended_return although the service has as a matter of internal administration accepted amended returns under certain circumstances 561_f2d_1115 4th cir a refusal by the service to accept an amended_return will be upset only upon a showing that the refusal amounted to an abuse_of_discretion 515_fsupp_550 e d pa this treatment of amended returns recognizes that it would be disruptive to the administration of the tax laws if a taxpayer could disregard his return and automatically change an assessment based thereon by making an amended_return in his favor long after the expiration of the time for filing the original return 414_f2d_954 3d cir the service would not abuse its discretion by not accepting or approving x’s amended_return for fiscal_year year because the limitation period has run and x is attempting to revoke an election made on x’s original return because x now believes it is more advantageous to make a different election change in accounting_method sec_446 requires a taxpayer to obtain permission from the secretary_of_the_treasury before changing a method_of_accounting consent is generally obtained by filing a form_3115 application_for change in accounting_method with the commissioner sec_1_446-1 see sec_1_446-1 under sec_1_446-1 a change in the method_of_accounting includes not only a change in the overall plan of accounting but the treatment of any material_item used in the overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction the service position on the requirements for consistent treatment of a method are found in revproc_90_38 1990_1_cb_57 see sec_2 of revproc_97_27 1997_1_cb_679 if a taxpayer treats an item properly in the first return that reflects the item it is not necessary for the taxpayer to treat the item consistently in two or more taxable years before it has adopted a method revrul_90_38 c b pincite this service position is supported by 304_us_191 where the supreme court held that when the taxpayer elects a proper method it may not be changed without permission after the time for filing the return has passed at least where it is not shown that the method chosen does not clearly reflect income further a taxpayer may not change a method by amending its return in a subsequent year 891_f2d_1579 fed cir cert_denied 498_us_823 citing 75_tc_497 revrul_90_38 c b pincite the deduction of the partially worthless_debt is a material_item within the meaning of the regulations because it involves the proper time for the taking of a deduction x’s treatment of the partially worthless_debt appears to have been consistent with sec_1_166-2 and if so would be a proper method_of_accounting assuming that x properly adopted this method x would need permission to change it after using it in the year fiscal_year and could not change the method through the use of amended returns net_operating_loss_deduction under sec_172 for any taxable_year beginning after date and before date a bank as defined in sec_585 was entitled to a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of the loss and a net_operating_loss_carryover to each of the taxable years following the taxable_year of such loss but only for that portion of the net_operating_loss that is attributable to a deduction under sec_166 sec_585 and the regulations thereunder provide rules permitting a deduction for a reasonable addition to a reserve for bad_debts in the case of losses on the loans of certain banks in lieu of any deduction under sec_166 revrul_93_69 1993_2_cb_75 held that a commercial bank could not use the special 10-year net_operating_loss_carryback provision of sec_172 for the portion of its net_operating_loss that is attributable to a deduction for an addition to its bad_debt_reserve the rationale for this position is that the reserves are deductible under sec_585 which allows reserves in lieu of any deduction under sec_166 and not actually under sec_166 the same conclusion we do not have complete information regarding how x treated partially worthless_debt in other tax years it appears x properly adopted the method in prior years and consistently used it for several years regarding reserve deductions under sec_585 was reached in 830_fsupp_581 w d okla x employed the specific charge off method in the taxable years year through year therefore x may use the carryback and carryover provisions of sec_172 because its bad_debts deductions are allowed under sec_166 rather than sec_585 case development hazards and other considerations in order for x to prevail on the issue of the correctness of its amended_return x must establish that the bad_debt deduction for partially worthless debts was erroneous because its specific reserves under the atrr schedules were for anticipated losses and not intended to reflect current losses or that the debts otherwise were not properly charged off in year because it didn’t maintain atrr equivalents taxpayer’s argument would try to establish that the two part test in 34_tc_416 acq 1960_2_cb_4 was not met the information you provided appears to the contrary x claims to have established and maintained atrr equivalents in respect to its foreign loans however if the facts are different and a specific reserve was not established and maintained or the specific reserve is determined to be anticipatory contrary to the atrr schedules the hazards_of_litigation increase substantially see 16_tc_1202 acq in part and nonacq in part 1952_1_cb_1 which involved a bank that took bad_debt deductions for partially worthless_debt without making a proper charge off the bank was not estopped in subsequent years from asserting that the deduction was improper on the other hand if this were x’s position any other atrr related deduction is suspect and should be disallowed in all open years please call if you have any further questions
